Case 4:18-cv-00442-ALM-CMC Document 85-12 Filed 01/13/20 Page 1 of 3 PageID #: 2482




                      EXHIBIT 11
  Case 4:18-cv-00442-ALM-CMC Document 85-12 Filed 01/13/20 Page 2 of 3 PageID #: 2483




From:              Steven S. Biss <stevenbiss@earthlink.net>
Sent:              Sunday, October 20, 2019 5:48 PM
To:                Prather, Laura
Cc:                Ty Clevenger
Subject:           Discovery Issues and Pro Hac
Attachments:       Application to Appear Pro Hac Vice - As Emailed.pdf; Court - 11.20.18.pdf



Laura,

I have been extraordinarily busy since August with multiple hearings and trials in several high‐profile cases. I
apologize for not being more attentive to your requests for information.

Three things:

1. In response to your letter concerning Plaintiff’s discovery responses, Plaintiff will provide supplemental
discovery responses no later than Wednesday, October 23, 2019.

2. In spite of several efforts, I was unable to retrieve the files from the hard‐drive provided by Mr.
Butowsky. Accordingly, I have asked him to upload all documents and files to a flashdrive, and fedex me the
documents. I will produce the documents via HighTail on 10/23.

3. Pursuant to the Court’s procedures and the Clerk’s instructions, I emailed the pro hac application to the
Clerk and received an email from the Clerk in response. The Clerk created Docket Entry 33, not me. My
application included an attachment. That attachment is expressly identified in the application. You could
have been obtained a copy of the attachment from the Court at any time. I am not sure why you are asking
for it now, but I attach copies of what I emailed to the Clerk and the Clerk’s email to me dated November 20,
2018. I redacted the CM’'/ECF filing password. Please let me know if you have any further questions about
the pro hac application.

Finally, I would like to schedule the depositions of David Folkenflik and NPR. Please provide your available
dates in November and December. I also plan to depose Fox and Malia Zimmerman, so we may as well go
ahead and schedule those depositions as well. Please provide your dates asap, so I can lock in dates on my
calendar. Thank you.


Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501‐8272
Facsimile: (202) 318‐4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven‐s‐biss‐6517037

                                                          1
  Case 4:18-cv-00442-ALM-CMC Document 85-12 Filed 01/13/20 Page 3 of 3 PageID #: 2484

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any tax advice that
may be contained in this communication (including any attachments) is not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding any penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction(s) or tax‐related matter(s) that may
be addressed herein.

This communication (including any attachments) may contain legally privileged and confidential information
intended solely for the use of the intended recipient. If you are not the intended recipient, immediately stop
reading this email and delete it from your system.




                                                       2
